ENERJEX RESOURCES, INC.

STOCK OPTION PLAN

 

1. PURPOSE. The purpose of the EnerJex Resources, Inc. Stock Option Plan (the
“Plan”) is to strengthen EnerJex Resources, Inc., a Nevada corporation
(“Corporation”), by providing to employees, officers, directors, consultants and
independent contractors of the Corporation or any of its subsidiaries (including
dealers, distributors, and other business entities or persons providing services
on behalf of the Corporation or any of its subsidiaries) added incentive for
high levels of performance and unusual efforts to increase the earnings of the
Corporation. The Plan seeks to accomplish this purpose by enabling specified
persons to purchase shares of the common stock of the Corporation, $0.001 par
value, thereby increasing their proprietary interest in the Corporation’s
success and encouraging them to remain in the employ or service of the
Corporation.

 

2. CERTAIN DEFINITIONS. As used in this Plan, the following words and phrases
shall have the respective meanings set forth below, unless the context clearly
indicates a contrary meaning:

 

2.1 “Board of Directors”: The Board of Directors of the Corporation.

 

2.2 “Committee”: The Committee means the Governance, Compensation and Nominating
Committee of the Corporation’s Board of Directors.

 

2.3 “Fair Market Value Per Share”: The fair market value per share of the Shares
as determined by the Committee in good faith. The Committee is authorized to
make its determination as to the fair market value per share of the Shares on
the following basis: (i) if the Shares are traded only otherwise than on a
securities exchange and are not quoted on the National Association of Securities
Dealers’ Automated Quotation System (“NASDAQ”), but are quoted on the bulletin
board or in the “pink sheets”, the greater of (a) the average of the mean
between the average daily bid and average daily asked prices of the Shares
during the thirty (30) day period preceding the date of grant of an Option, as
quoted on the bulletin board or in the “pink sheets”, or (b) the mean between
the average daily bid and average daily asked prices of the Shares on the date
of grant, as published on the bulletin board or in such “pink sheets;” (ii) if
the Shares are traded only otherwise

 

-1-

 

--------------------------------------------------------------------------------



than on a securities exchange and are quoted on NASDAQ, the greater of (a) the
average of the mean between the closing bid and closing asked prices of the
Shares during the thirty (30) day period preceding the date of grant of an
Option, as reported by the Wall Street Journal and (b) the mean between the
closing bid and closing asked prices of the Shares on the date of grant of an
Option, as reported by the Wall Street Journal; (iii) if the Shares are admitted
to trading on a securities exchange, the greater of (a) the average of the daily
closing prices of the Shares during the ten (10) trading days preceding the date
of grant of an Option, as quoted in the Wall Street Journal, or (b) the daily
closing price of the Shares on the date of grant of an Option, as quoted in the
Wall Street Journal; or (iv) if the Shares are traded only otherwise than as
described in (i), (ii) or (iii) above, or if the Shares are not publicly traded,
the value determined by the Committee in good faith based upon the fair market
value as determined by completely independent and well qualified experts.

 

2.4 “Option”: A stock option granted under the Plan.

 

2.5 “Incentive Stock Option”: An Option intended to qualify for treatment as an
incentive stock option under Code Sections 421 and 422A, and designated as an
Incentive Stock Option.

 

2.6 “Nonqualified Option”: An Option not qualifying as an Incentive Stock
Option.

 

2.7 “Optionee”: The holder of an Option.

 

2.8 “Option Agreement”: The document setting forth the terms and conditions of
each Option.

 

2.9 “Shares”: The shares of common stock $.001 par value of the Corporation.

 

2.10 “Code”: The Internal Revenue Code of 1986, as amended.

 

2.11 “Subsidiary”: Any corporation of which fifty percent (50%) or more of total
combined voting power of all classes of stock of such corporation is owned by
the Corporation or another Subsidiary (as so defined).

 

-2-

 

--------------------------------------------------------------------------------



3. ADMINISTRATION OF PLAN.

 

3.1 In General. This Plan shall be administered by the Committee. Any action of
the Committee with respect to administration of the Plan shall be taken pursuant
to (i) a majority vote at a meeting of the Committee (to be documented by
minutes), or (ii) the unanimous written consent of its members.

 

3.2 Authority. Subject to the express provisions of this Plan, the Committee
shall have the authority to: (i) construe and interpret the Plan, decide all
questions and settle all controversies and disputes which may arise in
connection with the Plan and to define the terms used therein; (ii) prescribe,
amend and rescind rules and regulations relating to administration of the Plan;
(iii) determine the purchase price of the Shares covered by each Option and the
method of payment of such price, individuals to whom, and the time or times at
which, Options shall be granted and exercisable and the number of Shares covered
by each Option; (iv) determine the terms and provisions of the respective Option
Agreements (which need not be identical); (v) determine the duration and
purposes of leaves of absence which may be granted to participants without
constituting a termination of their employment for purposes of the Plan; and
(vi) make all other determinations necessary or advisable to the administration
of the Plan. Determinations of the Committee on matters referred to in this
Section 3 shall be conclusive and binding on all parties howsoever concerned.
With respect to Incentive Stock Options, the Committee shall administer the Plan
in compliance with the provisions of Code Section 422A as the same may hereafter
be amended from time to time. No member of the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
Option.

 

4. ELIGIBILITY AND PARTICIPATION.

 

4.1 In General. Only officers, employees and directors who are also employees of
the Corporation or any Subsidiary shall be eligible to receive grants of
Incentive Stock Options. Officers, employees and directors (whether or not they
are also employees) of the Corporation or any Subsidiary, as well as
consultants, independent contractors or other service providers of the
Corporation or any Subsidiary shall be eligible to receive

 

-3-

 

--------------------------------------------------------------------------------



grants of Nonqualified Options. Within the foregoing limits, the Committee, from
time to time, shall determine and designate persons to whom Options may be
granted. All such designations shall be made in the absolute discretion of the
Committee and shall not require the approval of the stockholders. In determining
(i) the number of Shares to be covered by each Option, (ii) the purchase price
for such Shares and the method of payment of such price (subject to the other
sections hereof), (iii) the individuals of the eligible class to whom Options
shall be granted, (iv) the terms and provisions of the respective Option
Agreements, and (v) the times at which such Options shall be granted, the
Committee shall take into account such factors as it shall deem relevant in
connection with accomplishing the purpose of the Plan as set forth in Section 1.
An individual who has been granted an Option may be granted an additional Option
or Options if the Committee shall so determine. No Option shall be granted under
the Plan after August 1, 2012, but Options granted before such date may be
exercisable after such date.

 

4.2 Certain Limitations. In no event shall Incentive Stock Options be granted to
an Optionee such that the sum of (i) aggregate fair market value (determined at
the time the Incentive Stock Options are granted) of the Shares subject to all
Options granted under the Plan which are exercisable for the first time during
the same calendar year, plus (ii) the aggregate fair market value (determined at
the time the options are granted) of all stock subject to all other incentive
stock options granted to such Optionee by the Corporation, its parent and
Subsidiaries which are exercisable for the first time during such calendar year,
exceeds One Hundred Thousand Dollars ($100,000). For purposes of the immediately
preceding sentence, fair market value shall be determined as of the date of
grant based on the Fair Market Value Per Share as determined pursuant to Section
2.3.

 

5. AVAILABLE SHARES AND ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.

 

5.1 Shares. Subject to adjustment as provided in Section 5.2 below, the total
number of Shares to be subject to Options granted pursuant to this Plan shall
not exceed Five Million (5,000,000) Shares. Shares subject to the Plan may be
either authorized but unissued shares or shares that were once issued and
subsequently reacquired by the Corporation; the Committee shall be empowered to
take any appropriate action required

 

-4-

 

--------------------------------------------------------------------------------



to make Shares available for Options granted under this Plan. If any Option is
surrendered before exercise or lapses without exercise in full or for any other
reason ceases to be exercisable, the Shares reserved therefore shall continue to
be available under the Plan.

 

5.2 Adjustments. As used herein, the term “Adjustment Event” means an event
pursuant to which the outstanding Shares of the Corporation are increased,
decreased or changed into, or exchanged for a different number or kind of shares
or securities, without receipt of consideration by the Corporation, through
reorganization, merger, recapitalization, reclassification, stock split, reverse
stock split, stock dividend, stock consolidation or otherwise. Upon the
occurrence of an Adjustment Event, (i) appropriate and proportionate adjustments
shall be made to the number and kind of shares and exercise price for the shares
subject to the Options which may thereafter be granted under this Plan, (ii)
appropriate and proportionate adjustments shall be made to the number and kind
of and exercise price for the shares subject to the then outstanding Options
granted under this Plan, and (iii) appropriate amendments to the Option
Agreements shall be executed by the Corporation and the Optionees if the
Committee determines that such an amendment is necessary or desirable to reflect
such adjustments. If determined by the Committee to be appropriate, in the event
of an Adjustment Event that involves the substitution of securities of a
corporation other than the Corporation, the Committee shall make arrangements
for the assumptions by such other corporation of any Options then or thereafter
outstanding under the Plan. Notwithstanding the foregoing, such adjustment in an
outstanding Option shall be made without change in the total exercise price
applicable to the unexercised portion of the Option, but with an appropriate
adjustment to the number of shares, kind of shares and exercise price for each
share subject to the Option. The determination by the Committee as to what
adjustments, amendments or arrangements shall be made pursuant to this Section
5.2, and the extent thereof, shall be final and conclusive. No fractional Shares
shall be issued under the Plan on account of any such adjustment or arrangement.

 

 

-5-

 

--------------------------------------------------------------------------------



6. TERMS AND CONDITIONS OF OPTIONS.

 

6.1 Intended Treatment as Incentive Stock Options. Incentive Stock Options
granted pursuant to this Plan are intended to be “incentive stock options” to
which Code Sections 421 and 422A apply, and the Plan shall be construed and
administered to implement that intent. If all or any part of an Incentive Stock
Option shall not be an “incentive stock option” subject to Sections 421 or 422A
of the Code, such Option shall nevertheless be valid and carried into effect.
All Options granted under this Plan shall be subject to the terms and conditions
set forth in this Section 6 (except as provided in Section 5.2) and to such
other terms and conditions as the Committee shall determine to be appropriate to
accomplish the purpose of the Plan as set forth in Section 1.

 

6.2 Amount and Payment of Exercise Price.

 

6.2.1 Exercise Price. The exercise price per Share for each Share which the
Optionee is entitled to purchase under a NonqualifiedOption shall be determined
by the Committee but shall not be less than eighty-five percent (85%) of the
Fair Market Value Per Share on the date of the grant of the Nonqualified Option.
The exercise price per Share for each Share which the Optionee is entitled to
purchase under an Incentive Stock Option shall be determined by the Committee
but shall not be less than the Fair Market Value Per Share on the date of the
grant of the Incentive Stock Option; provided, however, that the exercise price
shall not be less than one hundred ten percent (110%) of the Fair Market Value
Per Share on the date of the grant of the Incentive Stock Option in the case of
an individual then owning (within the meaning of Code Section 425(d)) more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Corporation or of its parent or Subsidiaries.

 

6.2.2 Payment of Exercise Price. The consideration to be paid for the Shares to
be issued upon exercise of an Option, including the method of payment, shall be
determined by the Committee and may consist of promissory notes, shares of the
common stock of the Corporation or such other consideration and

 

-6-

 

--------------------------------------------------------------------------------



method of payment for the Shares as may be permitted under applicable state and
federal laws.

 

6.3 Exercise of Options.

 

6.3.1 Each Option granted under this Plan shall be exercisable at such times and
under such conditions as may be determined by the Committee at the time of the
grant of the Option and as shall be permissible under the terms of the Plan;
provided, however, in no event shall an Option be exercisable after the
expiration of ten (10) years from the date it is granted, and in the case of an
Optionee owning (within the meaning of Code Section 425(d)), at the time an
Incentive Stock Option is granted, more than ten percent (10%) of the total
combined voting power of all classes of stock of the Corporation or of its
parent or Subsidiaries, such Incentive Stock Option shall not be exercisable
later than five (5) years after the date of grant.

 

6.3.2 An Optionee may purchase less than the total number of Shares for which
the Option is exercisable, provided that a partial exercise of an Option may not
be for less than One Hundred (100) Shares and shall not include any fractional
shares.

 

6.4 Nontransferability of Options. All Options granted under this Plan shall be
nontransferable, either voluntarily or by operation of law, otherwise than by
will or the laws of descent and distribution, and shall be exercisable during
the Optionee’s lifetime only by such Optionee.

 

6.5 Effect of Termination of Employment or Other Relationship. Except as
otherwise determined by the Committee in connection with the grant of
Nonqualified Options, the effect of termination of an Optionee’s employment or
other relationship with the Corporation on such Optionee’s rights to acquire
Shares pursuant to the Plan shall be as follows:

 

-7-

 

--------------------------------------------------------------------------------



6.5.1 Termination for Other than Disability or Cause. If an Optionee ceases to
be employed by, or ceases to have a relationship with, the Corporation for any
reason other than for disability or cause, such Optionee’s Options shall expire
not later than three (3) months thereafter. During such three (3) month period
and prior to the expiration of the Option by its terms, the Optionee may
exercise any Option granted to him, but only to the extent such Options were
exercisable on the date of termination of his employment or relationship and
except as so exercised, such Options shall expire at the end of such three (3)
month period unless such Options by their terms expire before such date. The
decision as to whether a termination for a reason other than disability, cause
or death has occurred shall be made by the Committee, whose decision shall be
final and conclusive, except that employment shall not be considered terminated
in the case of sick leave or other bona fide leave of absence approved by the
Corporation.

 

6.5.2 Disability. If an Optionee ceases to be employed by, or ceases to have a
relationship with, the Corporation by reason of disability (within the meaning
of Code Section 22(e)(3)), such Optionee’s Options shall expire not later than
one (1) year thereafter. During such one (1) year period and prior to the
expiration of the Option by its terms, the Optionee may exercise any Option
granted to him, but only to the extent such Options were exercisable on the date
the Optionee ceased to be employed by, or ceased to have a relationship with,
the Corporation by reason of disability and except as so exercised, such Options
shall expire at the end of such one (1) year period unless such Options by their
terms expire before such date. The decision as to whether a termination by
reason of disability has occurred shall be made by the Committee, whose decision
shall be final and conclusive.

 

6.5.3 Termination for Cause. If an Optionee’s employment by, or relationship
with, the Corporation is terminated for cause, such Optionee’s Option shall
expire immediately; provided, however, the Committee may, in its sole
discretion, within thirty (30) days of such termination, waive the expiration of
the

 

-8-

 

--------------------------------------------------------------------------------



Option by giving written notice of such waiver to the Optionee at such
Optionee’s last known address. In the event of such waiver, the Optionee may
exercise the Option only to such extent, for such time, and upon such terms and
conditions as if such Optionee had ceased to be employed by, or ceased to have a
relationship with, the Corporation upon the date of such termination for a
reason other than disability, cause, or death. Termination for cause shall
include termination for malfeasance or gross misfeasance in the performance of
duties or conviction of illegal activity in connection therewith or any conduct
detrimental to the interests of the Corporation. The determination of the
Committee with respect to whether a termination for cause has occurred shall be
final and conclusive.

 

6.6 Withholding of Taxes. As a condition to the exercise, in whole or in part,
of any Options the Board of Directors may in its sole discretion require the
Optionee to pay, in addition to the purchase price of the Shares covered by the
Option an amount equal to any Federal, state or local taxes that may be required
to be withheld in connection with the exercise of such Option.

 

6.7 No Rights to Continued Employment or Relationship. Nothing contained in this
Plan or in any Option Agreement shall obligate the Corporation to employ or have
another relationship with any Optionee for any period or interfere in any way
with the right of the Corporation to reduce such Optionee’s compensation or to
terminate the employment of or relationship with any Optionee at any time.

 

6.8 Time of Granting Options. The time an Option is granted, sometimes referred
to herein as the date of grant, shall be the day the Corporation executes the
Option Agreement; provided, however, that if appropriate resolutions of the
Committee indicate that an Option is to be granted as of and on some prior or
future date, the time such Option is granted shall be such prior or future date.

 

6.9 Privileges of Stock Ownership. No Optionee shall be entitled to the
privileges of stock ownership as to any Shares not actually issued and delivered
to such Optionee. No Shares shall be purchased upon the exercise of any Option
unless and until, in the

 

-9-

 

--------------------------------------------------------------------------------



opinion of the Corporation’s counsel, any then applicable requirements of any
laws or governmental or regulatory agencies having jurisdiction and of any
exchanges upon which the stock of the Corporation may be listed shall have been
fully complied with.

 

6.10 Securities Laws Compliance. The Corporation will diligently endeavor to
comply with all applicable securities laws before any Options are granted under
the Plan and before any Shares are issued pursuant to Options. Without limiting
the generality of the foregoing, the Corporation may require from the Optionee
such investment representation or such agreement, if any, as counsel for the
Corporation may consider necessary or advisable in order to comply with the
Securities Act of 1933 as then in effect, and may require that the Optionee
agree that any sale of the Shares will be made only in such manner as is
permitted by the Committee. The Committee in its discretion may cause the Shares
underlying the Options to be registered under the Securities Act of 1933, as
amended, by the filing of a Form S-8 Registration Statement covering the Options
and Shares underlying such Options. Optionee shall take any action reasonably
requested by the Corporation in connection with registration or qualification of
the Shares under federal or state securities laws.

 

6.11 Option Agreement. Each Incentive Stock Option and Nonqualified Option
granted under this Plan shall be evidenced by the appropriate written Stock
Option Agreement (“Option Agreement”) executed by the Corporation and the
Optionee in a form substantially the same as the appropriate form of Option
Agreement attached as Exhibit I or II hereto (and made a part hereof by this
reference) and shall contain each of the provisions and agreements specifically
required to be contained therein pursuant to this Section 6, and such other
terms and conditions as are deemed desirable by the Committee and are not
inconsistent with the purpose of the Plan as set forth in Section 1.

 

7. PLAN AMENDMENT AND TERMINATION.

 

7.1 Authority of Committee. The Committee may at any time discontinue granting
Options under the Plan or otherwise suspend, amend or terminate the Plan and
may, with the consent of an Optionee, make such modification of the terms and
conditions of such Optionee’s Option as it shall deem advisable; provided that,
except as

 

-10-

 

--------------------------------------------------------------------------------



permitted under the provisions of Section 5.2, the Committee shall have no
authority to make any amendment or modification to this Plan or any outstanding
Option thereunder which would: (i) increase the maximum number of shares which
may be purchased pursuant to Options granted under the Plan, either in the
aggregate or by an Optionee (except pursuant to Section 5.2); (ii) change the
designation of the class of the employees eligible to receive Incentive Stock
Options; (iii) extend the term of the Plan or the maximum Option period
thereunder; (iv) decrease the minimum Incentive Stock Option price or permit
reductions of the price at which shares may be purchased for Incentive Stock
Options granted under the Plan; or (v) cause Incentive Stock Options issued
under the Plan to fail to meet the requirements of incentive stock options under
Code Section 422A. An amendment or modification made pursuant to the provisions
of this Section 7 shall be deemed adopted as of the date of the action of the
Committee effecting such amendment or modification and shall be effective
immediately, unless otherwise provided therein, subject to approval thereof (1)
within twelve (12) months before or after the effective date by stockholders of
the Corporation holding not less than a majority vote of the voting power of the
Corporation voting in person or by proxy at a duly held stockholders meeting
when required to maintain or satisfy the requirements of Code Section 422A with
respect to Incentive Stock Options, and (2) by any appropriate governmental
agency. No Option may be granted during any suspension or after termination of
the Plan.

 

7.2 Ten (10) Year Maximum Term. Unless previously terminated by the Committee,
this Plan shall terminate on August 1, 2012, and no Options shall be granted
under the Plan thereafter.

 

7.3 Effect on Outstanding Options. Amendment, suspension or termination of this
Plan shall not, without the consent of the Optionee, alter or impair any rights
or obligations under any Option theretofore granted.

 

8. EFFECTIVE DATE OF PLAN. This Plan shall be effective as of May 4, 2007, as
amended, the date the Plan was adopted by the Board of Directors, subject to the
approval of the Plan by the affirmative vote of a majority of the issued and
outstanding Shares of common stock

 

-11-

 

--------------------------------------------------------------------------------



of the Corporation represented and voting at a duly held meeting at which a
quorum is present within twelve (12) months thereafter. The Committee shall be
authorized and empowered to make grants of Options pursuant to this Plan prior
to such approval of this Plan by the stockholders; provided, however, in such
event the Option grants shall be made subject to the approval of both this Plan
and such Option grants by the stockholders in accordance with the provisions of
this Section 8.

 

9. MISCELLANEOUS PROVISIONS.

 

9.1 Exculpation and Indemnification. The Corporation shall indemnify and hold
harmless the Committee from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act, or omission to act, in
connection with the performance of such persons’ duties, responsibilities and
obligations under the Plan, other than such liabilities, costs and expenses as
may result from the gross negligence, bad faith, willful conduct and/or criminal
acts of such persons.

 

9.2 Governing Law. The Plan shall be governed and construed in accordance with
the laws of the State of Nevada and the Code.

 

9.3 Compliance with Applicable Laws. The inability of the Corporation to obtain
from any regulatory body having jurisdiction authority deemed by the
Corporation’s counsel to be necessary to the lawful issuance and sale of any
Shares upon the exercise of an Option shall relieve the Corporation of any
liability in respect of the non-issuance or sale of such Shares as to which such
requisite authority shall not have been obtained.

 

As approved by the Governance, Compensation and Nominating Committee of the
Board of Directors of EnerJex Resources, Inc. on May 4, 2007.

 

By: /s/ Steve Cochennet                               

 

Steve Cochennet, Secretary

 

 

-12-

 

 